Citation Nr: 1330372	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  09-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1997 to August 1997, and on active duty from December 2003 to March 2005, to include a tour of duty in Iraq during the Persian Gulf War.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in October 2008.  The RO issued a Statement of the Case (SOC) in April 2009.  In May 2009, the Veteran filed her Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In September 2012, the Veteran was afforded her requested Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD and depression.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include the Veteran's current psychiatric diagnoses.

The Veteran's Virtual VA paperless claims file has been reviewed in preparing this remand, along with her paper claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

Initially, the Veteran was not provided with a notice of the revised PTSD regulations.  See 38 C.F.R. § 3.304(f) (2013).  The Veteran must be provided with this requisite notice before her claim can be decided on the merits.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Second, a remand is required because at her September 2012 Board hearing, the Veteran stated that she had recently applied for Social Security Administration (SSA) disability benefits for her psychiatric disorder.  The SSA decision and records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the AMC should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Third, in April 2006, the Veteran submitted partial copies of her STRs.  However, a complete copy of her STRs is not of record, nor is a Formal Finding of Unavailability of record.  Based on these circumstances, the Board finds that another attempt must be made to ensure that VA has a complete copy of the Veteran's STRs for both of her periods of active military service.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Fourth, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of the disorder on appeal.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the evidence of record establishes that the Veteran was diagnosed with major depression by the VA Medical Center (VAMC) in April 2008, and with depression and PTSD in July 2009.  

Regarding an in-service incurrence of this disorder, during the course of the appeal, the regulations governing PTSD were amended, effective July 13, 2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010) (codified at 38 C.F.R. 3.304(f)(3)).  The amendment eliminates the requirement for corroboration of the claimed in-service stressor if the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  The Veteran has reported PTSD stressors of witnessing mortar attacks, "multiple combat situations in which her life was in immediate danger," walking through mined areas, and the death of a named fellow soldier.  See Veteran's statements dated in May 2008; VAMC treatment record dated in May 2009; VA clinical social worker's opinion dated in August 2008.  The Veteran's DD-214 documents that she was stationed in Iraq during the Persian Gulf War during her active military service; thus, her stressors are consistent with the places, types, and circumstances of her service.
Fifth, the Veteran has never been afforded a VA psychiatric examination and medical opinion for this claim.  The Board notes that the Veteran's treating VA clinical social worker, A.T., submitted a medical opinion in August 2008 in which she found that the Veteran's current PTSD was due to her Iraq service.  However, an initial examination for PTSD must be performed by a VA or contract psychiatrist or doctoral level psychologist.  See Veterans Benefits Manual, M21MR III.iv.3.D.18.d.   Nonetheless, since the claims file contains lay and medical evidence of a current disorder, in-service incurrence, and an indication that the disorder is related to the Veteran's active military service, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of the acquired psychiatric disorder, to include PTSD.  McClendon, 20 Vet. App. at 86.

The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

Finally, the Veteran's most recent, pertinent outpatient treatment records from the VAMC in Loma Linda, California, are dated since March 2010.  The Veteran's most recent, pertinent outpatient treatment records from the Vet Center in San Bernardino, California, are dated since October 2007.  Upon remand, all pertinent VA records since these dates must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In particular, notify the Veteran of the requirements for establishing service connection for PTSD under the revised regulations.  See 38 C.F.R. § 3.304(f).  

2.  Request from SSA a copy of its determination on the Veteran's claim for benefits, as well as copies of all medical records underlying its recent determination.  In requesting these records, the AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Request all service treatment records from the National Personnel Records Center (NPRC) or from any other source deemed appropriate.  Associate all such records with the Veteran's claim folder.

If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2013) must be complied with.

4.  Obtain all pertinent VA outpatient treatment records from the Loma Linda, California, VAMC since March 2010 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no new records are associated with the claims file, a written determination should be included in the claims file.

5.  Obtain all pertinent VA outpatient treatment records from the San Bernardino, California, Vet Center, since October 2007 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no new records are associated with the claims file, a written determination should be included in the claims file.

6.  After obtaining the above records, schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of her acquired psychiatric disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her STRs.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

a) State whether the Veteran has a current acquired psychiatric disorder.

b) State whether the Veteran has a current diagnosis of PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).

c) In addition to the other information provided in the examination report, state whether or not the claimed PTSD stressors are related to the Veteran's fear of hostile military or terrorist activity.

d) Thereafter, is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder including PTSD, depression, or any other current disorder was incurred, caused, or aggravated by the Veteran's active military service?  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

7.  After the above actions have been completed, readjudicate the service connection claim.  If the claim remains denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


